Citation Nr: 1231429	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-39 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, rated as 30 percent disabling prior to April 24, 2012 and as 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1943 to November 1945.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, continued a 10 percent evaluation for service-connected anxiety neurosis.  

In an October 2007 statement of the case (SOC), the Veteran was awarded an increased 30 percent rating for his service-connected anxiety, effective June 21, 2005.  An August 2012 rating decision also granted a 50 percent evaluation for the Veteran's anxiety, effective April 24, 2012.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased evaluation for anxiety neurosis remains before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to April 24, 2012, the Veteran's anxiety neurosis most nearly approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  For the period beginning April 24, 2012, the Veteran's anxiety neurosis most nearly approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  For the period prior to April 24, 2012, the criteria for a rating in excess of 30 percent for anxiety neurosis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2011).
2.  For the period beginning April 24, 2012, the criteria for a rating in excess of 50 percent for anxiety neurosis are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for mixed neurosis superimposed upon a personality disorder was granted in a December 1945 rating decision.  An initial 30 percent evaluation was assigned, effective November 4, 1945.  The November 2005 rating decision on appeal continued a 10 percent evaluation for the Veteran's disability, characterized as anxiety neurosis.  An increased 30 percent rating was awarded in the October 2007 SOC effective June 21, 2005, and a 50 percent rating was awarded in an August 2012 rating decision effective April 24, 2012.  Thus, the Veteran's anxiety neurosis is rated as 30 percent disabling prior to April 24, 2012 and as 50 percent disabling thereafter.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).
VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's anxiety neurosis is currently evaluated under Diagnostic Code 9400, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

For the period prior to April 24, 2012, the Board finds that the Veteran's anxiety neurosis most nearly approximates the currently assigned 30 percent evaluation.  Upon VA examinations in August 2005 and November 2006, the Veteran manifested some of the specific symptoms associated with a 30 percent rating including anxiety, chronic sleep impairment, and mild short term memory loss.  Statements from the Veteran note increased episodes of anxiety during storms and after nightmares which occurred several times a week.  The VA examiners also assigned Global Assessment of Functioning (GAF) scores indicative of mild to moderate impairment.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2009)), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The Veteran's GAF scores during the VA examinations ranged from 60-70, consistent with mild to moderate symptoms and mild to moderate difficulty with social and occupational functioning.  Id.  

The August 2005 and November 2006 VA examinations also indicated the presence of mild social and occupational impairment.  The Veteran was married to his wife throughout the claims period and they had six adult children.  While he stated that they did not often go out, in the November 2006 VA examination he reported that his wife had health and memory problems and he was her caregiver.  The Veteran was also noted to have been retired for over 20 years and did not report any symptoms of thought, perception, abstract thinking, or judgment abnormalities.  Therefore, the Board finds that for the period prior to April 24, 2012, the Veteran's anxiety neurosis was productive of mild to moderate symptoms that most nearly approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent ability to perform occupational tasks.  

For the period beginning April 24, 2012, the Board finds a rating in excess of 50 percent is not warranted.  The Veteran reported symptoms associated with a 50 percent evaluation upon VA examinations in September 2010 and April 2012, to include impairment of memory, impaired judgment, impaired abstract thinking, and disturbances of motivation.  During the September 2010 VA examination, the Veteran's daughter described him as depressed with increasing reactions during storms and with everyday noises.  The Veteran's GAF scores were again in the 60-70 range, consistent with mild to moderate symptoms and impairment.  The Board's social and occupational impairment is also similar to that described during the previous claims period; he stated that his social life was "pretty good" during the September 2010 VA examination, and although he was recently widowed at the time of the April 2012 VA examination, the examiner noted social and occupational impairment that most nearly approximated reduced reliability and productivity.  This finding is associated with a 30 percent evaluation.  However, based on the Veteran's manifestation of symptoms associated with a 50 percent rating and his daughter's reports of increased impairment, the Board finds that his service-connected anxiety neurosis is productive of symptoms that most nearly approximate the currently assigned 50 percent rating.  

The Board has also considered whether the Veteran's anxiety neurosis warrants a rating in excess of 50 percent.  The criteria for a 70 percent rating for a psychiatric disability are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  While the Veteran has manifested some impairment to judgment and thinking during the claims period, the evidence clearly establishes that he does not experience deficiencies in work or family relations and no deficiencies of mood were observed by the September 2010 and April 2012 VA examination.  As noted above, the Veteran's symptoms and occupational and social impairment most nearly approximate the criteria associated with a 50 percent rating during this period, and an increased rating is therefore not appropriate. 

Thus, the Veteran's anxiety neurosis warrants a 30 percent evaluation prior to April 24, 2012 and a 50 percent evaluation thereafter.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in an October 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the August 2012 supplemental statement of the case (SSOC).  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained available records of treatment reported by the Veteran, including service treatment records.  The Veteran has not reported undergoing any VA treatment for his service-connected anxiety disorder.  Additionally, he was provided VA examinations in September 2010 and April 2012 in response to his claim.

The Board also finds that VA has complied with the May 2011 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted in a May 2011 letter and asked to identify any non-VA health care providers who have treated his anxiety disorder.  The Veteran was also asked to complete medical release forms for any identified providers to allow VA to obtain treatment records on his behalf.  No response to this request was received and VA is therefore unable to request records of the Veteran's reported private treatment.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop the evidence with respect to the Veteran's claim.  Any failure to develop this claim rests with the Veteran himself.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to a rating in excess of 30 percent for anxiety neurosis during the period prior to April 24, 2012 is denied.  

Entitlement to a rating in excess of 50 percent for anxiety neurosis during the period beginning April 24, 2012 is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


